Citation Nr: 1748845	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  03-01 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities (TDIU).

2. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to January 1979.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2003, the Veteran had a hearing before a Decision Review Officer.

The Board remanded the issues on appeal for additional development in July 2004, March 2007, and July 2008.

In August 2010, the Board denied entitlement to TDIU and SMC.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In April 2012, the Court vacated the Board's August 2010 decision and remanded the claims to the Board for readjudication consistent with the memorandum decision. In turn, the Board in November 2012 and again in September 2015 remanded the claim for additional development.  The claim has since been returned to the Board for further appellate action.  


FINDINGS OF FACT

1. Giving him the benefit of the doubt, the Veteran's service-connected disabilities prevent him from securing or following substantially gainful occupation.

2. Giving him the benefit of the doubt, the Veteran requires assistance on a regular basis to keep himself ordinarily clean and presentable.



CONCLUSIONS OF LAW

1. The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2. The criteria for entitlement to special monthly compensation based upon a demonstrated need for aid and attendance are met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.350(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b) (2016).

Here, from September 10, 1999 to October 23, 2002, the Veteran had a combined rating of 40 percent for his service-connected disabilities, including a 20 percent rating for left knee degenerative joint disease prior to August 17, 2000 and a 30 percent rating from August 17, 200 to June 16, 2006 and a 20 percent rating for left knee instability.  Thus, the Veteran did not meet the threshold requirements for TDIU prior to October 23, 2002. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

From October 23, 2002 to June 16, 2006, when the Veteran underwent a left knee total arthroplasty and was granted a temporary total rating for convalescence under 38 C.F.R. § 4.30, the Veteran had a 30 percent rating for left knee degenerative joint disease, a 20 percent rating for left knee instability, and a 10 percent rating for right knee degenerative joint disease, for a combined 60 percent rating with the bilateral factor.  As of August 1, 2007, the Veteran was assigned a 60 percent rating for his left knee disability.  Together with the 10 percent rating assigned for his right knee disability, the Veteran thus had a combined rating of 70 percent from August 1, 2007 to February 9, 2010.  As of February 9, 2010 the Veteran had a combined rating of 80 percent, including his 60 percent left knee rating, his 10 percent right knee rating, a 30 percent rating for depressive disorder, and a noncompensable rating for left popliteal deep vein thrombosis.  Thus, the Veteran has met the threshold requirements for TDIU since October 23, 2002.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In December 2007, the Director of C&P found entitlement to TDIU on an extraschedular basis prior to June 2006 was not warranted.  Because the Director of C&P adjudicated this question, the Board is now permitted to exercise jurisdiction over this issue.  Wages v. McDonald, 27 Vet. App. 233 (2015); See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  The Board notes that it does so while placing no weight on the findings of the Director of Compensation Service, as that is a non-binding administrative determination and does not constitute medical evidence. See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).

VA regulations provide that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Substantially gainful employment is defined as work that is more than marginal and which permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In statements and on multiple copies of his application for unemployability, the Veteran has reported consistent employment as a chef or baker for various employers since his separation from service in 1979.  He noted he obtained an associate's degree in culinary arts.  He reported he stopped working in 1999.  In his August 2000 TDIU application he explained that he is unable to stand or sit much anymore due to his service-connected knee disability.  

On his August 1999 application for Social Security disability benefits the Veteran described the duties of his employment over the past 15 years.  In each position he reported spending nearly his entire shift standing or walking.  He also reported some kneeling or crouching and regularly lifting 50 pounds or more in the form of pots, pans, boxes, and cans.

On VA examination in January 2000 the Veteran was noted to have painful motion, instability, and weakness in his left knee.  His spouse helped him up and down out of a chair in addition to his cane.  On VA examination in August 2000 he was noted to have extreme difficulty in mobility due to his knees. The Veteran reported that around 11 months prior his condition worsened with constant pain in both knees and difficulty standing from a sitting position or sitting from a standing position.

A May 2000 VA treatment record notes the Veteran has a slow gait and "severely limited activity."  The Veteran reported using a cane and on good days is able to walk a half mile extremely slowly.

In June 2000 the Veteran's doctor, Dr. SH, completed an assessment of the Veteran's functional limitations.  He noted the Veteran had worsening knee pain when lifting or carrying as well as when standing or walking.  He estimated the Veteran is able to stand or walk for two hours total during an 8-hour workday, only 1 hour without interruption.  He further noted that the Veteran's knees stiffen while sitting, and he would only be able to do so for two hours without interruption and for three hours total during an 8-hour work day.  He further stated that the Veteran would be able to lift up to 10 pounds occasionally, but only 5 pounds frequently.  He would not be able to climb, stoop, kneel, or crouch and only occasionally balance.  The doctor opined that the Veteran's pain and/or prescribed medication totally restricts him from functioning at a productive level of work in his previous employment.

In an August 2000 letter Dr. SH stated that the Veteran's knee condition had become acutely severe within the past year to six months, preventing the Veteran from standing, stooping, bending at the knees, sitting, or climbing for any period of time.  The doctor stated that the Veteran must wear knee braces and walk with a cane at all times, using a wheelchair as often as possible.  The doctor stated that any kind of employment sitting or standing would be prohibited.

On VA examination in August 2000 the Veteran reported in a wheelchair.  He reported difficulty standing from a sitting position and sitting from a standing position.  He stated he is only able to walk four to five feet without help of a cane or another person due to severe pain in his knees.  On examination the examiner noted that the Veteran's knees showed extreme difficulty in mobility and the Veteran complained of severe pain on any degree of motion.

On VA examination in November 2001 the Veteran reported he was unable to get out of his wheelchair.  

In April 2002, the Veteran's doctor, Dr. JW, authored a letter stating that the Veteran's knee condition had become severely incapacitating in the past six months to a year.  Dr. JW stated that the Veteran is unable to stand, stoop, bend at the knees, sit, or climb for any period of time.  The doctor further stated that any kind of employment standing or sitting should be prohibited as it would be damaging to the Veteran.

In a March 2003 letter Dr. JW stated that the Veteran's knees continued to deteriorate and he should undergo a knee replacement procedure.  The doctor stated that the Veteran should only ambulate 20 feet if walking with assistance and should use a wheelchair or walking appliance at all times.  The doctor opined that the Veteran is unemployable.

On VA examination in April 2003 the Veteran reported he is able to walk only very slowly with a cane and assistance.  He reported no change in his condition since his last VA examination in November 2001.  The examiner noted the Veteran has been out of work for three years as he had worked as a chef but the job required being on his feet for long periods of time.  The examiner noted that the Veteran is, for the most part, wheelchair bound but can walk with the aid of a cane and a walker.  The examiner noted severe loss of function in both knees.

A May 2003 VA treatment note indicates that the Veteran walks with a cane.  He had significant pain with range of motion testing, and was able to bend his left knee to 95 degrees.

In August 2004 the Veteran underwent another VA examination at which he reported he uses a cane or wheelchair to move around.  He stated he is able to walk only very small distances.  On testing, the examiner noted pain on motion of the knees bilaterally and a limitation of flexion to 90 degrees.

In July 2005 the Veteran underwent an examination in connection with his social security disability claim.  The Veteran reported always using a wheelchair for ambulation outside the house and occasionally for ambulation within the house.  He reported ambulation and standing increase the pain in his knees.  The examiner noted that the Veteran appeared to have great difficulty moving from a standing to a sitting position.

In June 2006 the Veteran underwent a left total knee arthroplasty.

In May 2007 the Veteran's doctor, Dr. AC, authored a letter in which she stated that the Veteran has extreme difficulty with range of motion and trouble with ambulation due to the severe osteoarthritis of both of his knees.  The doctor opined that the Veteran is "totally disabled."

The Veteran underwent another VA examination in November 2007.  The examiner noted the Veteran had 65 percent mobility in his left knee following surgery.  He reported mild to moderate pain with flare-ups from time to time.  The Veteran reported constant pain in his right knee worsened by movement or standing, and said that his knee sometimes gives out on him.  He reported he is incapacitated at least two to three hours a day in the early morning and evening due to knee problems.  He reported he can stand for three minutes at a time and can walk very slowly for ten or fifteen minutes.  He is able to climb stairs with help and is able to drive.  He reported he uses a wheelchair outside the house.  

On VA examination in January 2008 the Veteran reported left knee pain of a 5 out of 10 in his left knee and right knee pain of a 9 out of 10, made worse with standing, crouching, standing too long, sitting too long, or changing from sitting to standing.  He reported numerous falls.

In a February 2010 statement the Veteran explained that as a chef he had to constantly be on his feet and that due to his knees he can no longer stand or bend as needed to perform that job.  He noted that he is also unable to sit for prolonged periods of time.  He further stated that he naps several times a day due to feeling sleepy from the pain medication he is prescribed.

During an October 2010 VA examination the Veteran described constant pain of the knees, along with popping, cracking, stiffness, instability, and decreased strength.  The examiner noted the condition was aggravated by sitting, certain positions, bathing, activity and cold weather and noted significant functional limitations during flare-ups and indicated the Veteran's wife helped him move around during flare ups.  The examiner indicated he was unable to stand for more than a few minutes or walk more than a few yards and reported use of orthotic inserts, a cane, brace, crutches, walker, and wheelchair. The frequency of use of the assistive devices was described as intermittent but frequent and it was also noted that he was using a wheelchair the da of the examination.   The examiner noted he had retired in 1998 from bad knees and bladder cancer.  The effects of the knee on occupational activities were described as decreased mobility, problems lifting and carrying, weakness or fatigue and decreased strength.  

On VA examination in February 2011 the Veteran reported he is unable to stand more than 5 minutes or walk more than five to six feet at a time.  The examiner noted that due to the Veteran's bilateral knee disability he is only able to walk short distances, is unable to bend or stoop, and has pain with sitting with his knees bent.  The examiner opined that the condition could prevent the Veteran from doing physical labor but would not prevent him from doing sedentary work.

At a VA social and industrial survey conducted in October 2014 the Veteran was noted to have unsteady balance and gait and to grimace and shift in his seat during the interview.  He reported moderately severe pain during the interview and stated that he has had numerous falls in the past 12 months.  The Veteran reported that culinary work requires near constant standing, which he was ultimately unable to do due to his knee disability.  The examiner opined that the Veteran's overall job productivity would likely be mildly to at most moderately impaired due to the Veteran's service-connected depression.

In April 2015 the Veteran underwent a VA examination of his knees.  The examiner opined that the Veteran would only be capable of sedentary employment.

On VA examination in October 2015 the examiner reported he was unable to walk or stand due to pain.  His wife transferred him to the examination table and the examiner noted that passive range of motion testing resulted in the Veteran complaining of pain with tears in his eyes.  The examiner noted the Veteran's complaint that he is unable to do anything physically from the waist down.  The examiner opined that the Veteran's knee conditions do not prevent him from doing sedentary work.

In April 2016 a VA examiner examined the Veteran's knee disability and opined that the condition would not interfere with sedentary labor.

The evidence from both before the Veteran's left knee arthroplasty and after from both the Veteran himself and the medical professionals who have examined him is that the Veteran would not be able to perform a job that required long periods of standing.  The Veteran has consistently explained both in his communications with the VA and in the detailed job descriptions provided on his Social Security disability application that all of his previous employment as a chef has required significant periods of standing.  Since he quit working in 1999 the Veteran has stated that it was his knee pain that was the impetus behind the decision, although as indicated by the medical records, the Veteran also was diagnosed with bladder cancer during the same time period.  Nonetheless, a preponderance of the medical evidence is clear that irrespective of the bladder cancer, the Veteran's service-connected knee disability alone resulted in such functional impairment as to prevent him from performing a job requiring long periods of standing.

Prior to the Veteran's 2006 left total knee arthroplasty, the Veteran's treating physicians opined that he would not be able to perform any employment, either standing or sitting.  See the August 2000 letter authored by Dr. SH and the April 2002 and March 2003 letters by Dr. JW.  After the 2006 surgery, there have been multiple VA opinions obtained that the Veteran is capable of sedentary employment despite his service-connected knee disability.  The Veteran himself has disagreed with such opinions, noting, for example, at his January 2008 VA examination that prolonged sitting increases his pain and stating in his February 2010 statement to the VA that he is unable to sit for prolonged periods of time.  The February 2011 VA examiner also noted that the Veteran reported increased pain when sitting with his knees bent.  However, even if the Board were to find that the Veteran was physically capable of performing sedentary employment, the evidence reflects that the entirety of the Veteran's education, training, and previous work experience has been as a chef.  As the Veteran described in his Social Security disability application, working as a chef is not a sedentary endeavor.  It is a position that requires significant standing as well as some kneeling, crouching, and lifting food and equipment.  Of the Veteran's numerous chef positions, none of them would be classified as sedentary employment.

Based on the forgoing and giving the Veteran the benefit of the doubt, the Board finds that he is entitled to TDIU.

Aid and Attendance

Special monthly compensation is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made. The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352(a).

Accordingly, the question before the Board is whether the Veteran's service-connected disabilities, individually or collectively, require the Veteran to need regular aid and attendance of another person under the criteria defined in 38 C.F.R. § 3.352(a) described above.

In an August 2000 letter the Veteran's doctor, Dr. SH, stated that the Veteran needs assistance with bathing, going up and down stairs, getting in and out of vehicles, sitting to standing positions, and his clothes and shoes as a result of his knee disabilities.  The Veteran's treating physician, Dr. JW, repeated the same requirements in an April 2002 letter.

On VA examination in April 2003 the examiner noted that the Veteran's spouse assists him with walking and bathing and stated that the Veteran "would have significant difficulties escaping from a hazardous condition."

In an August 2004 statement the Veteran's spouse reported that the Veteran has trouble walking up and down stairs, getting in and out of the bathtub, going from a sitting to standing position, and driving a car.  She reported she has to help the Veteran with lifting, pulling, pushing, and carrying.

In June 2007 the Veteran underwent a VA aid and attendance examination.  The examiner opined that the Veteran does not demonstrate deficits that would necessitate aid and attendance of another person.  The examiner stated that the Veteran does have some difficulty in rising from a chair and is not able to be on his feet for significant periods of time.  However, the examiner opined that the Veteran does not have deficits in function that would require the assistance of another person.  The examiner noted the Veteran was able to walk more than 20 feet without assistance, although he walked with a cane.  The examiner noted that although the Veteran rose slowly from a sitting position during the examination, he was able to do so without assistance.  The examiner stated that the Veteran is able to drive short distances.  The Veteran reported that he sometimes requires assistance getting in and out of bed, getting onto the toilet, and getting into and out of the bathtub.

On VA examination in November 2007 the Veteran reported his wife helps him with transfers and going to the toilet, showering, and putting on clothes.  The examiner noted that at the examination the Veteran walked very slowly from his wheelchair using a cane, and his spouse assisted him in removing his shoes, socks, and pants.

On VA examination in January 2008 the Veteran continued to report that he needs help with bathing, transferring, toileting, dressing, standing, and getting up from a chair.  He reported he can drive and, can climb maybe five steps at a time very slowly.  The examiner stated that the Veteran needs help with activities of daily living.

At a VA social and industrial survey conducted in October 2014 the Veteran's spouse stated that sometimes bathing and showering are hard for the Veteran, and he occasionally needs help getting dressed.  The Veteran reported such difficulties occur three to four days out of the week.  He also reported having difficulty getting in and out of a car some days due to pain.  The examiner opined that the Veteran's service-connected depressive symptoms do not require the Veteran to have the aid and attendance of another person, but did not offer an opinion with respect to his physical disabilities.

On VA examination in April 2015, the examiner stated that the Veteran is able to walk without assistance only within his home and in and out no further than his porch.  He is able to propel his wheelchair with his arms.  The examiner opined that the Veteran's knee disabilities limit his ability to ambulate to 10 feet or so and makes him require assistance getting into his tub where he is able to bathe himself.  The examiner stated that it is the Veteran's morbid obesity that limits his ability to put on socks and shoes.

In October 2015 another VA examiner opined that the Veteran's knee disability does not result in the Veteran requiring aid and attendance.  However, the examiner did note that the Veteran reported he requires the assistance of his spouse to take a bath and that the Veteran's spouse puts on his socks as his obesity prevents him from reaching his feet.

In a May 2016 statement the Veteran's spouse reported that she prepares the Veteran's meals, helps him move through the house, helps him to and from the toilet, and helps him move from a sitting to a standing position.  An acquaintance of the Veteran also wrote a letter in April 2016 in which he stated that the Veteran's spouse has had to help him with daily needs including bathing and getting on and off the sofa due to his knee disability.

While the above evidence reflects that the Veteran does not need assistance in many of the activities indicated in the regulation, it includes probative evidence indicating that his service-connected bilateral knee disability causes him to require care or assistance on a regular basis to keep ordinarily clean and presentable in that he needs assistance to get into/out of his bathtub and onto/off the toilet. The evidence is thus at least evenly balanced as to whether the Veteran's service-connected disabilities cause him to be so helpless as to need regular aid and attendance. Resolving any reasonable doubt in favor of the Veteran, entitlement to special monthly compensation based on the need for aid and attendance is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to service connection for special monthly compensation based on the need for aid and attendance under 38 U.S.C.A. § 1114(l) is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


